833 So. 2d 799 (2002)
Bryan M. WRIGHT, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE, by and on behalf of Tina M. TURNER, Appellee.
No. 1D02-65.
District Court of Appeal of Florida, First District.
October 4, 2002.
Rehearing Denied January 8, 2003.
Seth E. Wright, Pensacola, for Appellant.
No appearance for Appellee.
PER CURIAM.
We affirm the judgment of paternity established in the permanent support order pursuant to section 742.12, Florida Statutes (1999), because appellant failed to object to the test results that showed a 99.99 percent probability that he is the child's father.
We affirm the trial court's finding that appellant is voluntarily unemployed, thereby warranting the imputation of income under section 61.30(2)(b), Florida Statutes (1999); however, we reverse the imputation *800 of $2,000 per month net income to appellant, because the amount is not supported by competent, substantial evidence. The trial court is directed on remand to follow the procedures outlined in subsections 61.30(2)(b)-(6) in determining the amount of gross income to impute to appellant based on his work history and/or current earnings from his corporate golf sponsorship, the allowable deductions, and the amount of net income to be imputed to appellant prior to determining the amount of child support under subsection 61.30(6). In addition, the trial court is directed to consider subsection 61.30(17) in the event retroactive child support is awarded on remand.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
ERVIN, BOOTH and DAVIS, JJ., concur.